[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO MODIFY CODED NO. 111
The defendant has filed a motion to modify the existing alimony and support order alleging that there has been a substantial change in circumstances since that order was entered.
Many of the facts that give rise to this motion are not in dispute. On September 15, 1997, an order was entered for the parties to have shared joint custody of the minor child with physical custody to be with the plaintiff. The defendant was ordered to pay to the plaintiff, as support, the sum of $165 per week and, as alimony, the sum of $150 per week. On the date the order was entered, the defendant had gross weekly income of $1173 and net weekly income of $757. On the date the order was entered, the court found that the plaintiff had earning capacity of $288 per week and a net weekly income from that earning capacity of $237 per week.
The threshold question is whether there has been a substantial change in circumstances since the date that order was entered. The court finds that the defendant's gross weekly income has been reduced to $858 and his net weekly income has been reduced to $581.80. The court finds that there has been a substantial change in circumstances since the date the pendente lite order was entered. The parties are in dispute as to whether a payment being made by the defendant to his ex-wife, in the amount of $93 per week, is an alimony payment or a property payment. The court finds that the $93 weekly payment is a property payment and not an alimony payment. The court further finds that the plaintiff's earning capacity has been reduced to $255 per week gross as a result of having lost one housecleaning job, and her net weekly income attributable to her earning capacity is reduced to $216.75 per week. The amount payable under the child support guidelines from the defendant to the plaintiff is $140.72 per week. The court further finds that as a result of the defendant's seventeen year-old son from his first marriage living with him, that there are grounds to deviate from the guidelines. The court finds that the guidelines are inappropriate and inequitable.
The court enters the following orders.
ORDERS
CT Page 1022
1. Support is reduced from $165 per week to $120 per week.
2. Alimony is reduced from $150 per week to $95 per week.
Axelrod, J.